Title: From John Adams to Edmund Jenings, 22 May 1779
From: Adams, John
To: Jenings, Edmund


     
      Dr. sir
      L’orient May 22d. 1779
     
     Yours of the 15 reached me, Yesterday. I am waiting here in anxious Expectation of the new Minister, with whom, it is said I am to embark. It would give me Pleasure to form an Acquaintance with this Gentleman, because his Character is good, and because, it would give me an opportunity of convincing him of the Importance of keeping himself disconnected with Parties. Not only the Benefits of the Alliance, but the Duration of the Confederacy of the states depends, upon the Neutrality of the French Court, in our internal Disputes.
     The Object of the Armament that is fitting out, here, is a Secret of state. Who is to be at the Expence of it? Who directs it? Who is to have the Benefit of it?
     I must Sing a little to the God of Love, let War and Politicks say what they will. Surely I may be allowed to hum a Tune to him, when I am not permitted to pay him any other Kind of Worship. This I may do without looking back, which I shall never do, whoever holds the Plough. As to your Idea of the great Men, there is not much in it. It is a great People, with little Masters? that does great Things. They will always find Instruments to employ that will answer their Ends. I am more and more convinced that every great Character in the World is a Bubble, and an Imposture, from Mahomet down to Governor Johnstone. It is made up of little Tricks and low Devices.
     I thank you for the news from Holland and Sweeden. Every Article of News is important to me here, where nothing is to be learnd. I never felt the Want of it so much.
     Mr. Ds. Permission to come over, to settle, his or the public Accounts is another Mistery. A new Device for Sliding into a public Character. Why permitted to do this? Is he to be a public Man? in public Pay? Why permitted to do what is his Duty? and was his Duty, to have done before? What Accounts are to settle? I am weary of these misterious Artifices. If he had been ordered to lay his Accounts, before Congress, without delay or as soon as he could get his Papers from France, and censured for leaving them there I should have understood this very well. I am convinced that a Construction will be put upon this that Congress never intended. And that he means to draw Consequences from it that they did not think of. Will Dr. F. pay Mr. Ds. Expences, who refused to pay Mr. Izards, and Mr. W. Lees?
     With all my Professions of Neutrality and Impartiality I confess myself wholly against this Man. He will not have my Vote, to be in any very important office. His narrow Capacity and his immeasurable Vanity, to go no farther make such a Composition, as will not soon have my Confidence. With all this He has subtelty and Intrigue enough to do our affairs much Harm, if he comes to France. He has formd Connections in Trade, with some House or Houses or other in almost every State from G. to N.H. as I am informed. He has also formed very extensive Connections in the maritime Towns in France. These grasping Genius’s are the Curse of human Kind. This Mans Conduct in particular has done our Cause in my humble opinion incredible Injuries. To his extravagant Projects, all the Disputes and Quarrells about our foreign affairs, are to be imputed. To him it is chiefly owing that Americans are tearing one anothers Characters in Pieces in this Coun­try, mutually labouring to make each other appear to be Knaves. And a great Part of the World, here, is now complaisant enough to take Us all at our Words.
     For my own Part, instead of permitting Mr. D to come, I wish Congress had positively ordered Mr. L. to Spain, Mr. Izard to Tuscany and Dr. F. to attend wholly to his Negociations at Court.
     If mercantile and maritime matters and the Disposition of all Money but his own salary, is not taken from the Minister, America will be ruined in Reputation as well as Credit very soon.
     A Consul should be appointed at Nantes, with a Power of Deputation. This Consul, in Person or by Deputy should have the management of all our Commercial Concerns and the Direction of all the Vessells of War, and be made without Mercy to lay his Accounts before Congress once in two Months.
     This is the substance of my system for American affairs in France. I beg your sentiments upon it, and your Reasons against any Part that you may disapprove, for I am open to Conviction.
     The great Difficulty will be to find a proper Person for a Consul, I wish you would mention if you think of any.
     This is writing freely to be sure, but you will make no improper Use of it, and the Times certainly demand a free Communication of Sentiments.
     
      Adieu
     
     
      Your Remembrancer is not yet arrived.
     
    